 616DECISIONSOF NATIONALLABOR RELATIONS BOARDunless and until we have demonstrated our exclusive majority representativestatus of the employees at that plant pursuant to a Board-conducted electionamong the employees of the said Company.WE WILL NOT give effect to the Supplemental Agreement dated August 4,1964, between Dura Corporation and ourselves, or to any extension, renewal, ormodification thereof.WE WILL NOT in any like or related manner restrain or coerce the employeesof Dura Corporation at its Adrian Division plant, Adrian, Michigan, in theexercise of the rights guaranteed in Section 7 of the Act.LOCAL 620, ALLIED INDUSTRIAL WORKERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.In the event of any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330.The Wm.H. Block CompanyandRetail,Wholesale and Depart-ment Store Union,AFL-CIO.Cases Nos. 25-CA-1879 and 25-CA-1902.June 28,1965DECISION AND ORDEROn November 2, 1964, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in certain of the unfair labor practices alleged inthe complaint and that a prior settlement agreement precluded hisconsideration of the other unfair labor practices alleged, and recom-mending that the complaint be dismissed, as set forth in the attachedTrial Examiner's Decision.Thereafter, the General Counsel filedexceptions to the Decision and a brief in support thereof, and theRespondent filed a brief in support of the Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and finds merit in certain of the General Counsel's excep-tions.Accordingly, the Board adopts the Trial Examiner's findings,conclusions, and recommendations only to the extent consistent withour Decision and Order.153 NLRB No. 30. THE WM. H. BLOCK COMPANY617The Trial Examiner found, assuming "strong union animus on thepart of Respondent and its officials," that Paul Harlan was dischargedby Respondent on October 4, 1963, for cause.The Trial Examineralso found that Allen Maxwell was lawfully discharged by Respond-ent in December 1963. In his opinion, the Respondent's union animus,clear on the record, was not of the "quality" necessary to warrant aninference of illegal motivation and not "reasonably connected withthese discharges."We do not agree.The instant case is somewhat unusual in that a substantial portionof the evidence revealing Respondent's antiunion conduct in generaland unlawful conduct with respect to Harlan and Maxwell, in particu-lar, occurred outside the 10(b) period of this complaint. Such evi-dence, however, is not thereby removed from our consideration indetermining whether or not these employees were lawfully dischargedwithin the 10(b) period. InBryan Manufacturing Company,'theSupreme Court pointed out that "earlier events may be utilized to shedlight on the true character of matters occurring within the limitationsperiod."Particularizing this principle, the Court cited the rationaleadopted by the Board inAxelson Manufacturing Company,88 NLRB761, 766, that : "Events obscure, ambiguous, or even meaningless whenviewed in isolation may, like the component parts of an equation,become clear, definitive, and informative when considered in relationto other action.Conduct, like language, takes its meaning from thecircumstances in which it occurs. Congress can scarcely have intendedthat the Board, in the performance of its duty to decide the validity ofconduct within the 6 months period, should ignore reliable, probative,and substantial evidence as to the meaning and the nature of theconduct...."It is therefore of no special significance in the circumstances of thiscase that evidence of Respondent's antipathy toward Harlan and Max-well because of their union activity occurred in March or April 1963,more than 6 months before the charge was filed in this case, while theactual discrimination against these employees, now alleged to be viola-tive of Section 8(a) (3), (1), and (4) of the Act, occurred in Octoberand December 1963, within the 10 (b) period.These earlier events,including testimony as to the Respondent's historic rules regulatingthe conduct of its employees, are necessarily relevant and probativein shedding light on Respondent's discharge of Harlan and Maxwellassertedly for violation of company rules.In the instant case, the Trial Examiner did not have the benefit ofthe full Board's unanimous finding that Respondent unlawfully sus-pended Paul Harlan and Larry Bolton in April 1963, because of their1Local LodgeNo. 1424,International Association of Machinists,AFL-CIO, atal (BryanManufacturingCo.) v. N L It B.,362 U S. 411. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity rather than, as contended by Respondent, their breachof a no-solicitation rule .2Nor did the Trial Examiner have the benefitof the Board's unanimous opinion in the same decision that Respond-ent unlawfully interrogated Maxwell during the above period andthreatened him with the loss of his job by pointing out "the dire eco-nomic risk faced by a man of Maxwell's years getting involved in thatventure [unionism]."The above findings of the Board were based upon a preponderanceof the evidence adduced before the Trial Examiner in that case.Har-lan and Maxwell were discharged a few months following their testi-mony, adverse to Respondent, in that proceeding.Much of the testi-mony was repeated at the hearing in the instant case and is, of course,fully pertinent in assessing Respondent's motivation in dischargingthese employees.In March 1963, Local 512, Retail, Wholesale, and Department StoreUnion, AFL-CIO, began an organizing drive among Respondent'semployees in its service building.Paul Harlan, who signed a card onMarch 28, as one of the first to sign. The very next day Manager Cun-ningham reported to Operations Director Roller that Harlan wasplanning to conduct a campaign on behalf of the Union.DirectorRoller and other executives of Respondent immediately embarkedupon an antiunion campaign of restraint and coercion, including inter-rogating employees to discover their union sympathies and the namesof union solicitors. In this task Roller was joined by Manager Winin-ger and Personnel Director Kimberlin as well as lesser supervisors inthe service building.Thus, Kimberlin told Allen Maxwell that Kim-berlin knew Harlan and Bolton were passing out cards, that theywouldn't get anywhere with it, and pointed out to Maxwell that at hisage "jobs were hard to find."Harlan and Bolton, who had beenwarned by Roller not to solicit for the Union, were unlawfully sus-pended on April 19 for engaging in this activity.On April 22, thefollowing Monday, Maxwell was again interrogated by Kimberlin inthe latter's office.Maxwell was told that Harlan and Bolton had beenlaid off.Maxwell was then asked if he would be willing to sign astatement to the effect that cards were being passed out on companytime.Kimberlin noted that other employees had "graciously" signedstatements.Although his grey hairs and need for a job had pointedlybeen called to his attention, Maxwell resisted Kimberlin's pressure andtold the latter that he had no proof of what Kimberlin was suggestingand could not sign such a statement.Here, as in the prior proceeding, Respondent defends its discipliningof Harlan on the ground that he had violated a valid no-solicitationrule,which encompassed all forms of solicitation on company time.2 The Wm H. Block Company,150 NLRB 341. THE WM. H. BLOCK COMPANY619With respect to Maxwell, not previously the victim of Respondent'sdiscrimination, Respondent alleges that he was discharged for violat-ing a company rule against the "smell of liquor" on an employee'sbreath.It is in the context of Respondent's history of union animus in gen-eral and specific attempts to curb Harlan's and Maxwell's union activ-ity in particular that these discharges must be considered.As to Harlan, the record in the instant case shows that he was dis-charged on October 4, 1963, as a consequence of his efforts on Septem-ber 28 to dispose of some damaged cigarettes at $1 per carton. All told,at the end of the day Harlan had talked to six or seven persons aboutthe cigarettes, each inquiry taking 2 or 3 minutes. Included amongthese persons was his immediate supervisor, Richard Harlan, the Tat-ter's assistant, Gene McCombs, and the company buyer.None of thelatter indicated that Harlan was engaged in a horrendous activitymeriting discharge.Nevertheless, this minor incident was thoroughlyinvestigated by Respondent's highest officers as a grave, if not criminal,act by Harlan.Director Roller reported the matter immediately toManager of Operations Hinnefeld, who contacted company counseland thereafter, on the advice of counsel, contacted the police with arequest that Harlan's cigarette activities be investigated.Such con-duct on the part of Respondent would be understandable if Harlanmade a practice of engaging in this or similar activity. But Respond-ent was well aware that this was a one-time episode with small likeli-hood of repetition. It would seem most doubtful that Harlan had anyidea his offering of cigarettes on a casual basis to a few employees wasthe type of solicitation absolutely forbidden by Respondent's rules orthat such sales may have been actually unlawful. Certainly, his inno-cence in approaching his immediate supervisor argues against anyattempt at subterfuge or deceit on his part.The question arises there-fore, why Respondent was aroused to such frenetic efforts over whatwould appear to be a relatively harmless misdemeanor.Respondent contends, first, that Harlan violated Respondent'sno-solicitation rule, this time, unlike the previous case, in an area leftopen to Respondent's discretion.Second, Harlan was, in any event,an undesirable employee as evidenced by three written warningsserved on him June 20, July 2, and September 18, 1963, immediatelybefore, during, and after his testimony in the previous case.With respect to the no-solicitation rule, it should be noted initiallythat the Board has already held that rule to have been unlawfullyadopted "for the purpose of defeating union organization" ratherthan "in furtherance of an employer's legitimate interest of servingproduction, order and discipline."Obviously the sudden and strictenforcement of such a rule against a union adherent, previously the 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDvictim of unlawful discrimination, raises substantial doubt as to thevalidity of Respondent's motives.As the Board previously found,the history of Respondent's plant activity shows that for many yearssolicitation for gambling, ticket sales, and collections of various kindscontinued unabated with the knowledge and, in some instances, theparticipation of Respondent's supervisors.Only with the advent ofthe Union in March 1963 was the no-solicitation rule enforced and thenprimarily against union adherents. Indeed, betting pools and collec-tions continued after the warnings and suspension of the two unionsupporters in April 1963, without action by Respondent.AlthoughHarlan was summarily discharged for a minor episode involving thebrief sale of cigarettes, employee Ellis Hylton openly sold water-melons and other vegetables at the service building on company timein the summer of 1963. In August, he was accosted by a supervisorand ordered to discontinue the practice.He disobeyed the order andcontinued his business venture in the afternoon.Apprehended a sec-ond time by management, he was given only a warning notice and no.further discipline.Respondent seeks to justify the above disparate treatment by point-ing to Harlan's three warnings.Prior to his unlawful suspension inthree warnings administered to him, two were for such seeminglyinnocuous offenses as going to a restroom other than the one closest to,his work station to smoke a cigarette, and taking 5 minutes too long atboth the beginning and end of a 15-minute relief break. As regards thelatter offense, Supervisor Wininger, who issued the warning, admit-ted that employees were customarily allowed 2 or 3 minutes to returnto their posts.During this period most of the warnings given otheremployees related to more substantial offenses, such as consistent late-ness, frequent absences, disturbing other employees, not calling in toreport an absence, or conduct drawing complaints from customers.Contrary to the Trial Examiner, we are of the opinion that the timingof these warnings, at the critical point when Harlan was about to beginor had just finished his testimony in the prior case, warrants an infer-ence adverse to Respondent.While past or present union activitydoes not free an employee from managerial discipline, Respondent'spersistent efforts to unlawfully coerce its employees in the exercise oftheir statutory rights and the very minor nature of the warnings sud-denly administered to Harlan persuade us that the then current unfairlabor practice charge against Respondent of unlawfully suspendingHarlan was not unrelated to such warnings.On the basis of the entire record, we conclude, and find, thatRespondent seized upon Harlan's sale of cigarettes as a pretext to dis-charge him because of his active efforts on behalf of the Union, includ- THE WM. H. BLOCK COMPANY621ing his testimony in the prior proceeding.Accordingly, we find thatRespondent thereby violated Section 8(a) (3), (1), and (4) of theAct.As for Maxwell, this employee, whose testimony like Harlan's wasadverse to the Respondent in the hearing held in the summer of 1963,was discharged by Respondent on December 21, 1963, because Man-agerWininger, corroborated by Director Roller, detected "a strongodor of whiskey" on Maxwell's breath as he was leaving for the day.There is no evidence, nor does the Respondent contend to the contrary,that Maxwell was to any extent inebriated or incapable of properlyperforming his work duties.Nor does it appear that Maxwell was inany other respect an undesirable employee.He had been employedby the Respondent since 1958.While numerous witnesses testifiedthat Maxwell did, indeed, have the odor of whiskey about him, theyunanimously agreed that they had never seen him take a drink on thejob and that his work had never been affected by his habit of havingbeer with his lunch.Respondent insists that it had a good-faith beliefthatMaxwell had been drinking on the job because of the whiskeyodor and that it was solely for this reason, rather than Maxwell'sunion activity or testimony on behalf of the Union in the precedingBoard hearing, that he was discharged.We cannot accept Respond-ent's explanation.For 5 years Respondent was well aware that Maxwell carried withhim the "odor of whiskey." One supervisor testified that he detectedwhiskey on Maxwell two or three times a week for this entire period.The odor was apparently so strong that during Maxwell's first year thissupervisor conducted a search of the premises in Maxwell's area, butfound no bottled whiskey. In the absence of such evidence, Maxwellwas merely told it was the company policy to dismiss employees whowere disorderly.Maxwell continued his off-the-job drinking and,while some female employees occasionally registered complaints, therewas no intimation during the first 4 years of his employment that hewas risking discharge for this reason until the advent of the Union in1963.As indicated above, Respondent has strenuously and unlawfullysought Maxwell's assistance in establishing that Harlan and Boltonwere engaged in union solicitation on company time. Despite Respond-ent's threats that he could lose his job and the circumstance of hisadvanced years, of which he was only too well aware, Maxwell refusedto cooperate. Indeed, he persisted at the hearing in "telling all" withthe result that Respondent was found to have unlawfully interrogated,coerced, and disciplined its employees.A man with grey hair and thesmell of whiskey might well be regarded by his employer as an avail-able instrument in an antiunion campaign.When such an employee 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot only refuses to be so used, but actively supports the union, he maywell incur the special wrath of an otherwise tolerant employer. In theinstant case we are persuadedthatMaxwell paidthe penalty for hisdefiance and was discharged by Respondent because he was a unionadherent and gave testimony adverse to the Respondent in a Boardproceeding.Accordingly, we find that by this conductRespondentviolated Section 8(a) (3), (1), and(4) of the Act.THE REMEDYHaving found that Respondent has engaged in the commission ofunfair labor practices,we shall order that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.As the two discharges were a result of Respondent's discrimination,we shall order that Respondent offer to Paul Harlan immediate andfull reinstatement to his former or substantially equivalent position,withoutprejudiceto his seniority and other rights and privileges.AsAllen Maxwell has already been rehired by Respondent,we shall orderRespondent to offer him full reinstatement to his former or substan-tially equivalent position to the extent that his present position maynot be the equivalent of his former position,and restoration of hisseniority or other rights and privileges.We shall further orderthat Respondent make both Paul Harlan and Allen Maxwell wholefor any loss of earnings suffered by reason of the discriminationagainst them, by payment to them of that sum of money which nor-mally they would have earned from the dates of the discharges to thedates of the offer of actual reinstatement,less net earnings, if any, dur-ing those periods.Backpay shall be computed with interest at therate of 6 percent per annum on a quarterly basis in the manner pre-scribed by the Board in F.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practices found, we findthat there exists the danger of commission of further unfair laborpractices by the Respondent,and we shall accordingly order thatRespondent cease and desist from in any manner infringing upon therights guaranteed employees in Section 7 of the Act.ADDITIONAL CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and the entire rec-ord in this case, we hereby delete the Trial Examiner's Conclusions ofLaw Nos. 3, 4, and 5, and adopt as a new Conclusion of Law No. 3 asfollows :By discharging Paul Harlan and Allen Maxwell to discouragemembership in or activities in behalf of the Union and because THE WM. H. BLOCK COMPANY623they have given testimony under the Act, the Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) and (4) of the Act.ORDERPursuant to Section10(c) of theNationalLaborRelations Act, asamended, theNational LaborRelations Board hereby orders thatRespondent,The Wm.H. Block Company,Indianapolis,Indiana, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Retail,Wholesale and DepartmentStore Union,AFL-CIO,or in any other labor organization,by dis-charging or otherwise discriminating against employees in regard tohire or tenure of employment or any term or condition of employment.(b)Coercivelyinterrogating employees,threatening employeeswithloss of employment,or promising benefits, or in any other man-ner interfering with, restraining,or coercing employees in the exer-cise of theirright to self-organization,to form labor organizations,to join or assist the above-named Union or any other labor organiza-tion, to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) of theAct, as amended.2.Take thefollowingaffirmative action which the Board finds isnecessary to effectuate the policiesof the Act :(a)Offer to Paul Harlan and Allen Maxwell,to the extent the Tat-ter's present position may not be the equivalent of his position beforehe was discharged,immediate and full reinstatement each to his for-mer or substantially equivalent position and complete restoration ofseniority and other rights and privileges and make each whole for anyloss of earnings suffered by reason of discharge as provided by thatsection ofthisDecision entitled"The Remedy."(b)NotifyPaul Harlan if he is serving in the Armed Forces ofthe UnitedStates of his right to full reinstatement upon applicationin accordancewith the SelectiveServiceAct and theUniversal Mili-taryTrainingand ServiceAct of1948, as amended,after dischargefrom the Armed Forces.(c)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,all payroll records, social securitypayment records,timecards,personnel records and reports, and allother records necessary to analyze the amountof backpaydue underthe terms of this Order. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at its Service Building in Indianapolis, Indiana, copies ofthe attached notice marked "Appendix." S Copies of said notice, to befurnished by the Regional Director for Region 25, shall, after beingduly signed by the Company's representative, be posted by the Com-pany immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 25, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.8 In the event that this Order is enforced by a decree of a United States Court of Appeals,the words "a Decree of the United States Court of Appeals, Enforcing an Order" shall besubstituted for the words "a Decision and Order" in the notice.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT, in order to discourage membership in or activityin behalf of Retail,Wholesale and Department Store Union,AFL-CIO, or in any other labor organization, discharge anyemployee or otherwise discriminate against employees in regard tohire or tenure of employment or any term or condition ofemployment.WE WILL NOT question our employees in coercive circumstancesregarding their interest in the above-named Union, or any otherlabor organization, and WE WILL NOT offer any promises of benefitor threats of loss of employment conditioned upon the rejection oracceptance of any union.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except tothe .tent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment as authorized in Section 8(a) (3) of the Act, as amended.WE WILL offer to Paul Harlan and Allen Maxwell, to the extentthe latter's present position may not be the equivalent of his posi- THE WM. H. BLOCK COMPANY625tion before he was discharged, immediate and full reinstatementto their former jobs and complete restoration of their seniorityor other rights and privileges and pay them the wages lost byreason of disch 4rge.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named Union,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asamended.THE WM. H. BLOCK COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify Paul Harlan if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street, Indianapolis, Indi-ana, Telephone No. Melrose 3-8921, if they have any questions concern-ing this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONIn each of these proceedings, under Section 10(b) of the National Labor RelationsAct, as amended, the complaint 1 alleges that Respondent discharged an employeebecause of his union activities and because he testified in a previous Board proceed-ing.In addition, the complaint in Case No. 25-CA-1879 alleges that Respondentinterrogated its employees concerning their union activities and threatened them withdischarge for engaging therein.By these actions, Respondent is alleged to have vio-lated Section 8(a)(3), (4), and (1) of the Act.Respondent filed answers to each of the complaints, denying the commission of theunfair labor practices alleged.The proceedings were consolidated for hearing and ahearing upon the issues so raised was held before Trial Examiner Sidney D. Goldbergat Indianapolis, Indiana, on April 16 and 17, 1964, at which all parties were repre-sented and were afforded an opportunity to adduce evidence, cross-examine wit-nesses, and argue upon the facts and law. Briefs thereafter filed by the GeneralCounsel and counsel for Respondent have been considered.For the reasons set forth in detail below, I find that the evidence adduced by theGeneral Counsel is insufficient to support findings of unfair labor practicesas allegedand that, therefore, the complaints should be dismissed.Based upon the entire record in this case, and from my observation of the wit-nesses,I make the following:'In Case No. 25-CA-1879, issued February 28, 1964, on a charge filed January 15,1964,and in Case No. 25-CA-1902, issued March 12, 1964, on a charge filedebruary 12, 1964796-027-66-vol. 153-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent operates retail department stores in Indianapolis and Bloomington,Indiana.It admits that, during 1963, its sales were more than$500,000 and that itimported goods valued at more than $50,000.It also admits,and I find, that it isan employer engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, hereincalledthe Union,isa labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent's considerable traffic with labor organizations appears only sketchily inthis record2Concededly,however, in the latter part of March 1963,3 an organizingcampaign was begun by the Union which extended into April and during that monthemployees Paul Harlan and Larry Bolton were suspended for 1 week for "solicita-tion."Whether thesuspensions were justified in the enforcement of a company ruleor constituted discrimination against these employees in violation of Section 8(a) (3)and (1) of the Act is the subject of Case No. 25-CA-1738.Paul Harlan and Allen Maxwell,the employees involved in these cases,were bothemployed in Respondent's service building in Indianapolis.Harlan was a lister, whoseduties consisted of counting and checking incoming merchandise against the ordersand putting the items on a conveyer line to be marked.Maxwell was a warehouse-man, whose duty it was to move merchandise from place to place on the floor andto and from the docks. Both were witnesses at the hearing in Case No. 25-CA-1738.The interrogation and supervisors'statements to which they testified in this casewere the same ones concerning which they testified in that case.B The discharge of Paul Harlan1.FactsAccording to Paul Harlan's testimony, "3 or 4 days" 4 before he was discharged onOctober 4, he had asked "six or seven" fellow employees whether they wished topurchase from him some damaged cigarettes at $1 per carton and that, except forone on the way to work, such requests were made while he was at work and wereaddressed to fellow employees who were also at work.One such request wasaddressed to Richard Harlan (no relative)in his office.Richard Harlan, after askingwhat brand was being offered, said they were not his brand and that he did notwant any.On October 4, about 3.30 p.m., Richard Harlan came to Paul Harlan in the workarea and told him he was wanted "in the front office."When he reported there,Assistant Receiving Manager Cunningham told him he was wanted in the personneloffice "downtown" and that the bus was waiting for him.At the downtown storePersonnel Manager Kimberlin handed him a slip for his pay and told him, in PaulHarlan's words, that he was "being fired for solicitation of cigarette sales "In addition to the foregoing testimony by Paul Harlan, there was corroborativetestimony by a fellow employee concerning the effort to sell the cigarettes andtestimony by Respondent'sofficials,including Richard Harlan,explaining the devel-opment of Respondent's decision to discharge him.3Respondent's counsel stated that at least 8 or 10 representation petitions, coveringvarious units,had been filed within the previous year and that 2 of them had gone tohearing.This situation may account for the extensive evidence concerning the status,allegedly supervisory,of Richard T. Harlan,but a decision thereon does not appear to benecessary in this case.In addition,complaints had been issued in Case. No. 25-CA-1738(pending before the Board) ;in Case No 25-CA-1831 on a charge, subsequently with-drawn,by Paul Harlan;and in Case No 25-CA-1786 on a charge,also subsequentlywithdrawn,by a Teamsters localSpecifically,at the request of the General Counsel, Itake official notice that the complaint in Case No.25-CA-1738 involved the suspensionof employees Paul Harlan and Larry Bolton and that it is now before the Board onexceptions to the Decision of Trial Examiner Somers.3All dates,unless otherwise specified,are in 1963.'Substantial evidence indicates that the correct date of these Incidents Is Saturday,September 28, but it is unnecessary to make a specific finding on this point. THE WM. H. BLOCK COMPANY6272.Discussion and conclusionsAs stated, the suspension of Paul Harlan in April was based uponhis allegedviolation of a no-solicitation rule and is the subject of Case No. 25-CA-1738.Theadequacy of the so-called "rule" s appears also to be an issue in that casesWhat-ever decision may be made concerning the rule, Harlan was present throughout thehearing in that case and heard the testimony of a number of Respondent's officials tothe effect that there was a rule against soliciting in the service building on workingtime.He also testified in this proceeding that he was aware, since March, that therewas a rule against solicitation and that it was to be strictly enforced.The General Counsel, relying on past conduct by Respondent's officials designedto show hostility to the Union, and to unionism generally, characterizes the solicita-tion of cigarette sales as a pretext to cloak Respondent's true season for the dischargeof Paul Harlan and argues that the true reason was retaliation for his earlier unionactivity and for his testimony at Board hearings.Granting, for the sake of the General Counsel's argument, that the evidence showsstrong union animus on the part of Respondent and its officials, if Paul Harlan'sOctober discharge were unexplained or inadequately explained, such animus mightjustify an inference that it was based upon his union activity in March and April orupon his testimony.Such assumption of union animus, however, does not requirethe further assumption that the explanation in the iecord for Harlan's discharge isinadequate.On the contrary, Paul Harlan's testimony, in and of itself, leads to theconclusion that he was discharged for cause.There is ample evidence in this record, including testimony by Paul Harlan, thatRespondent was making an earnest and generally successful effort to root out thebetting pools and other solicitations that appear to have been rife previously in theservice building.Those that continued were clandestinely operated and Harlan con-ceded that he was putting down his pool money in the cafeteria during nonworkingtime.The warnings concerning inadequate work performance given Paul Harlan byGeneral Receiving Manager Winninger are not alleged in the complaint as violationsof the Act and were not litigated as such.Although the first one was issued June 20during the investigation of Case No. 25-CA-1738 and just before the complaint wasissued in that case, the second one on July 2, only 3 working days after the issuanceof the complaint, and the third on September 18, over a month after he testified, Ifind no justification for drawing any inference from this timing.From Paul Harlan'stestimony concerning these incidents, and his demeanor while testifying,I am con-vinced that the reprimands were justified. It is almost a truism to point out that pastunion activity cannot immunize an employee from managerial control or properlyfounded disciplinary action.Paul Harlan was but 1 of the 40 to 45 listers, markers,and stockmen working together in the service building and Respondent was entitled totake bona fide steps to enforce the discipline necessary to carry on the work.Thereis no showing that the conduct upon which these reprimand-warnings was based wasmerely a pretext and that they were, in fact, issued because of Harlan'searlierunion activity.?The evidence that another employee, Hylton, was reprimanded and warned butnot discharged for soliciting the sale of melons in the service buildingdoes notestablish that Paul Harlan's discharge for similar conduct was motivated by anti-uniondiscrimination.Respondent's officials might properlyconsider an employee's5This rule appears on page 20 of a 24-page printed booklet for employeesentitled"YOU-and The Wm H Block Coll Sharing space with a sketch of a young womanholding a small receptable marked "GIVE," is the following*SOLICITATIONSNo solicitations, subscriptions, sale of tickets or posting of placardsmay be madein the store for any need or project without the knowledge and approval of thePersonnel DirectorIt is a store policy that associates refrain from soliciting contributions at any timefor a gift to those in supervisory or executive positions.Associatesare requestednot to make any such contributions if approached.Trial Exair'ner Somers, after setting forth the rule, follows with a two-pagesummaryof evidence concerning it and considerable discussion of Respondent's conduct basedupon it.7 It is to be noted that therecordshows no disciplinaryaction againstLarry Bolton, whowas also suspended in April for the samereason as Harlan and who also testified in Boardproceedings. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDperformance record in meting out punishment for an offense and, in view of theseries of reprimand-warnings given to Harlan prior to his discharge, Hylton's recordprior to the melon incident may have been sufficiently better to justify limiting hispenalty to a warning.Accordingly, I find that Respondent had a general rule against solicitation for anypurpose during working time and that Paul Harlan knowingly violated it by offeringto sell cigarettes to his fellow employees while both he and they were at work. Itfollows, therefore, that Respondent's discharge of Paul Harlan was neither to dis-courage his union membership or activities nor because he testified in Board pro-ceedings but was for cause and that Respondent did not thereby violate Section8(a)(3), (4), or (1) of the Act.8C. The discharge of Allen Maxwell1.FactsAllenMaxwell had worked for Respondent since 1958. Some months after hewas first employed, Richard Harlan told him that a complaint had been made to theeffect that he drank and used bad language; that he, Harlan, had looked for bottlesin the bins where Maxwell worked and had found nothing.Maxwell testified that,at the hearing of Case No. 25-CA-1738 in April, he had testified concerning thebetting, baseball, and other pools which had theretofore been conducted openly inthe service building.He also repeated the testimony he had given of his conversa-tionswith Service Manager Roller and Personnel Director Kimberlin concerningunion activities and solicitation in the service building and that, during the Union'sorganizational campaign, he had signed a card.In October-again according to Maxwell's testimony-Receiving Manager Win-ninger met him among the storage bins and said that at different times "some people... had mentioned that they had smelled alcohol" on his breath; that Winninger thenasked him whether his "night life" was interfering with his work, and he replied thathe did not know that anything was interfering with his work because he had not beentold about it.Winninger then said: "Now, you know Mr. Roller disapproves ofdrinking on company time" and Maxwell answered: "Well, I don't do that, Mr.Winninger. I do and I have on my lunch hour." In reply, Winninger said "If weshould detect or Mr. Roller should notice it, I'll just have to let you go."Maxwellalso testified that he understood this last statement to refer to the smell of alcoholon his breath and to Roller's disapproval of it.On Saturday, December 21, about 10 minutes before the 5 o'clock quitting time,Maxwell noted that the shipping dock was cleared and the day's work completed.With his coat over his arm, he stopped in the doorway of Winninger's office to tellhim about it because he felt Winninger would want to know and, as indicated bythe coat over his arm, because he expected to leave for the day.Winninger acknowledged the report and Maxwell walked through the buildingtoward the lot where his car was parked.As he passed the building office, ManagerRoller stopped him and, as Maxwell testified, the following occurred:Q. Then what happened?A. Then Mr. Roller stopped me, asked me in his office, and he asked me if Ihad been drinking. I said, "Yes, I drank a bottle of beer on my lunch hour."He says, "It doesn't smell like beer, it doesn't smell like that was on yourlunch hour."I said, "That's the only time I had a drink today."Q.What else was said in that conversation'A.Well, he said, "You know that I don't tolerate drinking," and he said,"You have been warned," and he said, "I need you but I am going to have tolet you go.Q.What did you say?A. I had no comeback. I said, "Well, Mr. Roller, then I should see Mr.Kimberlin next week?"He said, "Yes."Ia axwell repeated at this point that the only drink he had that day was thebottle of beer on his lunch hour, between I and 2 p.m., and he testified that hehad never taken a drink in the Service Building or on his working time.]Q. Did you eventually go to the personnel office?A. Yes, Tuesday of the next week.8SeeMissoulaMotel Assooiation, et al.,148 NLRB 1477. THE WM. H. BLOCK COMPANY629Q. O.K. And who did you see there?A. Mr. Kimberlin.Q.What was said on that occasion'A.Well, I did the biggest part of it. I walked in, I said, "Mr. Kimberlin, Iguess you know why I'm here."And he said, "Yes."I said, "I'm sorry it had to happen like this but," I said, "I've been informedI'm to see you," and there was very little said except that he said, "You willhave two weeks' vacation pay coming and the week that you have worked."He says, "I'll go with you, take care of it."Q. Did he tell you why you were being let go?A.Well, I told him I knew.Q. He didn'tmention?A. He didn't tell me why.Winninger testified that, although Maxwell stood in the doorway of his office foronly a moment, the odor of whiskey on his breath was so very strong that he wasconvinced that Maxwell must have taken a drink within the past hour.Rather thancallMaxwell back, and to permit his supervisory official to participate in the matter,Winninger telephoned Roller, whose office Maxwell would pass, told him that hehad detected "a strong odor of whiskey" on Maxwell's breath, and suggested thatRoller stop him and see if he could make the same finding. Roller's testimony agreedwith that of Winninger on this point and with Maxwell's set forth above.After his discharge,Maxwell testified that he had great difficultyin obtaining ajob.He felt it necessary to tell prospective employers that he had lost his job withRespondent "for drinking" since they would check with Respondent.Finally, indesperation, he called Winninger who arranged an appointment for him with EdwinHinnefeld, manager of operations.At that interview, on April 6, 1964, Maxwellassured Hinnefeld that he would not again be found on the premises with the odorof alcoholic beveiages on his breath.Hinnefeld wrote out a short statement to thateffect.After Maxwell said it was a fair statement, Hinnefeld had it typed.Maxwellthen signed it with a subscription that he had read it and it was correct.Hinnefeldthen sent Maxwell to Roller with instructions to put him to work if there was a jobavailable where he would not be in contact with women employees and Maxwellwas returned to work in the furniture section of the service building.Several of Maxwell's fellow employees, women and men-including Larry Boltonand Paul Harlan-testified that they had smelled alcohol on his breath a number oftimes.In addition, two fellow employees-Tremaine and Bolton-with whom Max-well had gone to lunch at the Speedway Tavern, testified that they had seen Maxwelladd a shot of whiskey to his beer at lunch.One other employee, Gibb, testifiedthat Roller had said that there were people going to the tavern for their lunch, thathe wanted it stopped, and that something was going to happen.Gibb also testifiedthat, although Roller did not ask him to do so, he relayed this statement to Maxwell.2.Discussion and conclusionsExcept on the subordinate issue of whether Maxwell drank a "boilermaker,"i.e.,beer and whiskey, at lunch or restricted his intake to beer, the evidence concerningMaxwell's discharge is not in dispute.Maxwell admitted that, in October, Win-ninger had warned him about having the smell of liquor on his breath and that itwould lead to discharge. If, as he testified, he drank only beer at lunch,9 he wason notice that this indulgence itself was creating the condition that could lead tohis discharge.While the evidence shows that Maxwell was an otherwise satisfactory employeeand that his drinking did not affect his work, neither of these factors is determinativeof this case.The question which I must decide is whether the presence of the odorof alcoholic beverages on Maxwell's breath was the true reason why Respondentdischarged him or whether this was merely a pretext and that Respondent's truereason was Maxwell's union activity or his testimony in Board proceedings.Maxwell's union activity was limited to signing an application card in March andhe was but one of the eight or nine rank-and-file employees who testified before TrialExaminer Somers in August.There is no evidence in the record that either hisso-called "union activity" or his testimony at the hearing in Case No. 25-CA-1738OWhile there is substantial evidence that Maxwell drank more than beer at lunch,disposition of this part of the case does not require a finding on this point and it is un-necessary to resolve the credibility issue. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontributed in any respect to his discharge.The odor of alcohol on his breath,however, was a genuine and longstanding irritant in his relations with his immediatesupervisors and his fellow employees.There is ample evidence that Respondent'saction against Maxwell was taken entirely on the basis of the immediate manifesta-tion of this problem and the prior occurrences with respect to it 10Although Maxwell's expressions of opinion concerning the reason for his dischargewould not be conclusive,11 they do show that he realized that the odor of alcoholon his breath was a disruptive element in his employment relationship withRespondent.It is to be noted that my findings with respect to the discharges of Paul Harlanand Allen Maxwell are based almost completely on their own testimony: that it iscorroborated by that of fellow employees called by the General Counsel for thatpurpose and that the testimony of Respondent's officials is in general agreement.The General Counsel's case, therefore, appears to rest on the proposition that,because Paul Harlan and Allen Maxwell were dischargedaftersome union activityand testimony by them in Board proceedings, they were necessarily dischargedbecauseof such activity and testimony.Notwithstanding that pure logic rejects thispost hoc ergo propter hoc reasoning,if this record either showed union animus byRespondent reasonably connected with these discharges or if the assigned reasonstherefor were shown to have been without foundation, the gap in the logical argu-ment could be spanned by the inference of illegality that might be justifiably drawn.12I am unable, however, to find relevant union animus of the quality necessary for thatpurpose in this record and, on the testimony of the dischargees set forth above, Ifind that there is a substantial basis for the reasons assigned by Respondent for thedischarges.D. Violations of 8(a)(1)Two groups of antiunion statements by Respondent's officials were presented inthese cases.The first group consists of the alleged interrogation and threats duringthe union organizing campaign in March and April. Paul Harlan and Allen Maxwelltestified to them at some length, repeating and adopting the testimony they gave inCase No. 25-CA-1738 before Trial Examiner Somers.Not only are these state-ments issues in that case, but they occurred more than 6 months prior to the filingof the charges in these cases.Accordingly, their consideration has been limited tobackground evidence designed to show union animus on the part of Respondent.The second group is set forth in the complaint in Case No. 25-CA-1879, issuedon a charge filed January 15, 1964, which alleges, in addition to the allegedly dis-criminatory discharge of Allen Maxwell, the following activities claimed to con-stitute violations of Section 8(a)(1) of the Act: (a) interrogation of employees(i) by Kimberlin on July 2, 3, 6, 20, and 27 and August 3, 5, 6, and (ii) by Rolleron July 9 and 13 and August 1 and 10; (b) threats of reprisal (i) by Kimberlin onJuly 6 and August 5, (ii) by Cecil McQuillen on July 30, and (iii) by Roller onAugust 10.As appeals, several of these occurred more than 6 months prior to thefiling of the charge but, in view of the disposition I shall make of all of these allega-tions, it is unnecessary to segregate those barred by Section 10(b).All of the foregoing statements alleged as violations of Section 8(a)(1) are, sofar as this record shows, those which were made by Respondent's officials to employ-ees in the delivery department during the organizing campaign by Teamsters Local135 in July and August. Based upon these statements, Teamsters filed a charge anda complaint thereon was issued September 4 13 against Respondent alleging violationof Section 8(a)(1) of the Act. Prior to the hearing of that case, an agreement wasreached between the Teamsters and the Respondent whereby Respondent posted anotice and the Teamsters requested permission to withdraw the charge. The RegionalDirector, by order dated September 23, granted the request and dismissed thecomplaint.io See WeberShoe Company,146 NLRB 348.11 N.L R.B. v. Wilbur II Ford, d/b/a Ford Brothers,170 F 2d 735, 739 (C.A. 6), enfg.73 NLRB 49;N.L.R.B. v. Arthur J. Wiltse, d/b/a The Ann Arbor Press,188 F. 2d 917,925-926 (C.A. 6).12In view of the absence of direct testimony bearing upon antiunion motivation, con-sideration may be given to Respondent's failure to discharge Bolton, the other employeeinvolved in Case No. 25-CA-1738, or any of the other employee witnesses in that case.13 Case No. 25-CA-1786. THE GABRIEL DIVISION OF THE MAREMONT CORP.631There is no evidence that Respondent engaged in similar conduct subsequent tothe settlement and certainly no evidence of subsequent similar conduct constitutingan unfair labor practice. In accordance with long-settled Board policy,to honor settlement agreements when they have been reached with concurrenceor approval of an agent of the Board, unless the agreement has been breachedor unless the alleged unfair labor practices have been continued in such a waythat it seems necessary to the Board to go behind the agreement in order toeffectuate the policies of the Act.14I consider myself precluded from consideration of these incidents as separate unfairlabor practices 15 and shall make neither findings nor recommendations concerningthem.Having found that none of the conduct alleged in the complaints constitutes unfairlabor practices, I shall recommend that the complaints be dismissed.On the basis of the foregoing findings of fact, and upon the entire record in thiscase, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent's discharge of Paul Harlan was not an unfair labor practice withinthe meaningof Section 8(a) (3) or (4) of the Act.4.Respondent's discharge of Allen Maxwell was not an unfair labor practicewithin the meaning of Section 8(a) (3) or(4) of the Act.5.Respondent did not engage in unfair labor practices within the meaning ofSection 8(a) (1) as alleged in the complaint.RECOMMENDED ORDERIt is recommendedthat eachof the complaints herein be dismissed.14Wooster Brass Company,X80NLRB 1633, 1634; see also SigoCorporation,146 NLRB1484.Ifi As noted above, In making findings on the allegations of unfair labor practices In thedischarge of Paul Harlan and Allen Maxwell, I have assumed Respondent'sgeneralunion animus.The Gabriel Division of the Maremont CorporationandInterna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Teamsters Union Local No. 293 andJoseph RazumThe Gabriel Division of the Maremont CorporationandInterna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, Teamsters Union Local No. 293 andAnthony Felice.Cases Nos. 8-CA-3209, 8-CB-733, 8-CB-769,8-CA-3314, and 8-CB-766.June 28, 1965DECISION AND ORDEROn June 10, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the RespondentUnion had engaged in and was engaging in certain unfair labor prac-153 NLRB No. 53.